11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

GTG Automation, Inc.,                         * From the 385th District Court
                                                of Midland County,
                                               Trial Court No. CV-50420.


Vs. No. 11-16-00317-CV                        * October 31, 2018

Kennith Wayne Harris,                         * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court insofar as it awarded
$35,000 to GTG Automation, Inc. and $60,000 to Kennith Wayne Harris, and
we render judgment that the parties take nothing as to those claims. In all other
respects, the judgment of the trial court is affirmed. The costs incurred by
reason of this appeal are taxed 75% against GTG Automation, Inc. and 25%
against Kennith Wayne Harris.